          Case 1:21-cv-00021-DCN Document 15 Filed 01/12/21 Page 1 of 2




William G. Myers III (ISB #5598)
A. Dean Bennett (ISB #7735)
HOLLAND & HART LLP
800 W. Main Street
Suite 1750
Boise, ID 83702-5974
Telephone: (208) 342-5000
Facsimile: (208) 343-8869
Emails: wmyers@hollandhart.com
         adbennett@hollandhart.com

Attorneys for Defendants

                        IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF IDAHO

 AHNIAH SELENE; KASSIE HOWE;
 DISABILITY ACTION CENTER –                            CASE NO. 1:21-cv-00021-DCN
 NORTHWEST, INC.; DISABILITY RIGHTS
 IDAHO; LIVING INDEPENDENCE                            NOTICE OF DEFENDANTS’
 NETWORK CORPORATION IDAHO; LIFE,                      INTENT TO RESPOND AND
 A CENTER FOR INDEPENDENT LIVING;                      OPPOSE PLAINTIFFS’ MOTION
 AND INTERMOUNTAIN FAIR HOUSING                        FOR TEMPORARY RESTRAINING
 COUNCIL,                                              ORDER OR IN THE
                                                       ALTERNATIVE, A PRELIMINARY
                          Plaintiffs,                  INJUNCTION
 vs.

 LEGISLATURE OF THE STATE OF IDAHO;
 SCOTT BEDKE in his official capacity as
 Speaker of the House of Representatives of the
 State of Idaho; CHUCK WINDER, in his
 official capacity as President Pro Tempore of
 the Idaho State Senate

                          Defendants.

       Defendants The Legislature of the State of Idaho, Scott Bedke in his official capacity as

Speaker of the House of Representatives of the State of Idaho; and Chuck Winder, in his

capacity as President Pro Tempore of the Idaho State Senate hereby provide notice to the Court

and the parties of their intention to file a response in opposition to Plaintiffs’ Motion for

NOTICE OF DEFENDANTS’ INTENT TO RESPOND AND OPPOSE PLAINTIFFS’ MOTION FOR
TEMPORARY RESTRAINING ORDER OR IN THE ALTERNATIVE, A PRELIMINARY INJUNCTION - 1
              Case 1:21-cv-00021-DCN Document 15 Filed 01/12/21 Page 2 of 2




Temporary Restraining Order or in the Alternative, a Preliminary Injunction, on or before

12:00 p.m., MST, Thursday, January 14, 2021.

         DATED this 12th day of January, 2021.

                                        HOLLAND & HART LLP

                                        By            /s/ A. Dean Bennett
                                            William G. Myers III, of the firm
                                            A. Dean Bennett, of the firm
                                        Attorneys for Defendants




                                CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on the 12th day of January, 2021, I filed the foregoing
electronically through the CM/ECF system, which caused the following parties to be served by
electronic means, as more fully reflected on the Notice of Electronic Filing:

         Wendy J. Olson                      wendy.olson@stoel.com
         Elijah M. Watkins                   elijah.watkins@stoel.com
         Stoel Rives LLP
         101 S. Capitol Blvd., #1900
         Boise, ID 83702

                                               /s/ A. Dean Bennett
                                        A. Dean Bennett for HOLLAND & HART LLP
16013756_v1




NOTICE OF DEFENDANTS’ INTENT TO RESPOND AND OPPOSE PLAINTIFFS’ MOTION FOR
TEMPORARY RESTRAINING ORDER OR IN THE ALTERNATIVE, A PRELIMINARY INJUNCTION - 2
